Form: Dismiss TRAP 42.1(a)(1)











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



Karlen Adele Gross, Individually and as
Independent Executor of the Estate of
Samie Ellen West, Deceased, and David
Winan Irving,

                            Appellants,

v.

Cynthia Pauline Keller and Mark Vance
West,

                            Appellees.

§

§

§

§

§

No. 08-02-00463-CV

Appeal from the

County Court at Law

of Midland County, Texas

(TC# P 13,520)


M E M O R A N D U M   O P I N I O N


	Pending before the Court is the joint motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
	(a) The appellate court may dispose of an appeal as follows:

 
		(1)	in accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; 
.               .               .


	The parties have complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the Appellant/Appellees' motion and concludes the motion should
be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
February 20, 2003



						______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.